Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-8, filed 12/24/2021, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 24, said “ the plurality of lobes along the axial direction are skewed in a stepped fashion wherein the circumferential edge of one lobe of the first disk does not seamlessly meet a circumferential edge of one lobe of the second disk” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-11, 15, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) in view of Chen (CN201022157).

As to independent claim 1, Vollmer teaches a product comprising: a rotor (5) comprising: a rotor core (see figure 1) comprising at least one rotor core lobe (see annotated figure 1) having a lobe curvature radius (see annotated figure 1); and, at least one magnet (8) having an inner magnet curvature radius (see annotated figure 1) and an outer magnet curvature radius (see annotated figure 1), wherein the at least one magnet (8) is attached to the at least one lobe at the lobe curvature radius (see annotated figure 1), wherein the rotor (5) is described by a primary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the rotor (5) and by a secondary radius (see annotated figure 1) that describes an imaginary cylinder 

    PNG
    media_image1.png
    528
    632
    media_image1.png
    Greyscale

Vollmer teaches the claimed limitation as discussed above except wherein the at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor.
However Chen teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.

    PNG
    media_image2.png
    357
    493
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer by using at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.

As to claim 2/1, Vollmer teaches wherein the lobe curvature radius (see annotated figure 1) is shorter than the primary radius (see annotated figure 1) as shown in figure 1.
As to claim 3/1, Vollmer teaches wherein the lobe curvature radius(see annotated figure 1) is shorter than the secondary radius (see annotated figure 1) as shown in figure 1.
As to claim 6/1, Vollmer teaches wherein the inner magnet curvature radius (see annotated figure 1) and the outer magnet curvature radius (see annotated figure 1) are of the same length as shown in figure 1.
As to claim 7/6, Vollmer teaches wherein the lobe curvature radius (see annotated figure 1) is of the same length as the inner magnet curvature radius (see annotated figure 1) as well as the outer magnet curvature radius (see annotated figure 1) as shown in figure 1.
As to claim 9/1, Vollmer teaches wherein the at least one rotor core lobe (see annotated figure 1) and the rotor core (see figure 1) are a single continuous piece as shown in figure 1.
As to claim 10/1, Vollmer teaches wherein the rotor core (see figure 1) comprising at least one rotor core lobe (see annotated figure 1) is comprised of at least one segment as shown in figure 1.
As to claim 11/10, Vollmer teaches wherein the at least one segment is a disk having lobe-forming anomalies in a radial direction at its circumference as show in figure 1.
As to independent claim 15, Vollmer teaches a product comprising: An electric motor comprising: a rotor (5) comprising: a rotor core (see figure 1) comprising at least one rotor core lobe (see annotated figure 1) having a lobe curvature radius (see annotated figure 1); at least one magnet (8) having an inner magnet curvature radius (see annotated figure 1) and an outer magnet curvature radius (see annotated figure 1), wherein the at least one magnet (8) is attached to the at least one lobe at the lobe curvature radius (see annotated figure 1), wherein the rotor (5) is described by a primary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the rotor (5) and by a secondary radius (see annotated figure 1) that describes an imaginary cylinder encompassing the largest unbroken cylinder of rotor 
However Vollmer teaches the claimed limitation as discussed above except wherein the at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor
Chen teaches However Chen teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer by using at least one rotor core lobe is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.
As to claim 17/15, Vollmer teaches wherein the lobe curvature radius (see annotated figure 1) is of the same length as the inner magnet curvature radius (see annotated figure 1) as well as the outer magnet curvature radius (see annotated figure 1) as shown in figure 1.
As to claim 20/1, Vollmer teaches wherein the at least one rotor core lobe (see annotated figure 1) runs the entire length of the rotor (5) a shown n figure 1.  
As to claim 21/1, Vollmer in view of Chen teaches the claimed limitation as discussed above except further comprising a plurality of rotor core lobes, and wherein each rotor core lobe of the plurality of rotor core lobes is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the Page 5 of 8rotor so that the plurality of rotor core lobes appear to be twisting around an axial axis of the rotor.  
However Chen teaches a plurality of rotor core lobes (see annotated figure 4), and wherein each rotor core lobe of the plurality of rotor core lobes(see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the Page 5 of 8rotor so that the plurality of rotor core lobes (see annotated figure 4) appear to be twisting around an axial axis of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using a plurality of rotor core lobes, and wherein each rotor core lobe of the plurality of rotor core lobes is skewed along the circumference of the rotor as the at least one rotor core lobe runs the length of the Page 5 of 8rotor so that the plurality of rotor core lobes appear to be twisting around an axial axis of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.  
(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claim 1 above, and further in view of Fischer et al. (US PG Pub 2016/0072346).
As to claim 4/1, Vollmer in view Chen teaches the claimed limitation as discussed above except wherein the rotor core is comprised of more than one piece.
Fischer et al. teaches the rotor core (9) is comprised of more than one piece (piece (anisotropically-soft sintered magnetic material 2) and (magnet 1) as shown in figure 1, for the advantageous benefit of increasing d-magnetic flux makes a higher torque possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view Chen by using the rotor core is comprised of more than one piece, as taught by Fischer et al., to increase d-magnetic flux makes a higher torque possible.
As to claim 5/1, Vollmer in view Chen teaches the claimed limitation as discussed above except wherein the at least one rotor core lobe is a separate piece from the rotor core.
	However Fischer et al. teaches the at least one rotor core lobe (see figure 1, piece material 2) is a separate piece from the rotor core (9) as shown in figure 1, for the advantageous benefit of increasing d-magnetic flux makes a higher torque possible.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view Chen by using the at least one rotor core lobe is a separate piece from the rotor core, as taught by Fischer et al., to increase d-magnetic flux makes a higher torque possible.
(s) 18-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claims 1 and 21 above, and further in view of Uematsu et al. (US PG Pub 2013/0334925).
As to claim 18/1, Vollmer in view of Chen teaches the claimed limitation as discussed above except wherein the rotor core comprising at least one rotor core lobe is comprised of at least two segments.
However Uematsu et al. teaches the rotor core comprising at least one rotor core lobe (see figure 1) is comprised of at least two segments (12) as shown in figure 1, for the advantageous benefit of providing an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the rotor core comprising at least one rotor core lobe is comprised of at least two segments, as taught by Uematsu et al., to provide an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
As to claim 19/18, Vollmer in view of Uematsu et al. teaches the claimed limitation as discussed above except wherein the skewed lobe is skewed in a 
However Uematsu et al. teaches the skewed lobe (see figure 1) is skewed in a continuous fashion wherein the at least two segments (12) are disks having lobe-forming anomalies in a radial direction at their circumferences (see figure 3) as shown in figures 1 and 3, for the advantageous benefit of providing an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the skewed lobe is skewed in a continuous fashion wherein the at least two segments are disks having lobe-forming anomalies in a radial direction at their circumferences, as taught by Uematsu et al., to provide an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
As to claim 23/21, Vollmer in view of Chen teaches  the claimed limitation as discussed above except wherein the plurality of lobes along the axial direction are skewed in a continuous fashion wherein the circumferential edge of one lobe of the first disk seamlessly meets a circumferential edge of one lobe of the second disk.
Uetmasu et al. teaches wherein the plurality of lobes (see figure 1) along the axial direction are skewed in a continuous fashion wherein the circumferential edge of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the skewed lobe is skewed in a continuous fashion wherein the at least two segments are disks having lobe-forming anomalies in a radial direction at their circumferences, as taught by Uematsu et al., to provide an IPM type rotor having a continuous skew structure obtained by a simple means, without constituting a permanent magnet as a complicated shape and forming an inclined magnetizing pattern on the permanent magnet.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claim 15 above, and further in view of Stephens et al. (5,773,908).
As to claim 16/15, Vollmer in view of Chen teaches the claimed limitation as discussed above except wherein the at least one stator tooth includes at least one notch.
However Kikuchi et al. teaches the at least one stator tooth (152) includes at least one notch (178) as shown in figure 5, for the advantageous benefit of improving motor which provides a positive torque parking position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vollmer in view of Chen by using the at .
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US PG Pub 2013/0334925) in view of Chen (CN201022157).
As to independent claim 22, Uematsu et al. teaches a product comprising: a rotor (10) comprising: a rotor core comprising a plurality of disks and are identical, each disk having a plurality of lobes formed along the circumference of the disk (12), the plurality of disk (12)  comprising a repeating set of a first disk (10a) and a second disk (10a) being stack and bonded wherein each second disk (10a) is rotated with respect to a first disk (10a) upon which so the plurality of disks (12) are misaligned with each other so that a plurality of lobes along the axial direction of the rotor (10) are skewed as shown in figures 3 and 4. 
However Uetmatsu et al. teaches the claimed limitation as discussed above except skewed along the circumference of the rotor.  
Chen teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as shown in figure 4, for the advantageous benefit of increasing horsepower and the technical effect, which greatly improves the existing motor rotor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Uetmatsu et al.by using at least one rotor core lobe is skewed along the circumference of the rotor, as taught by Chen, to increase horsepower and the technical effect, which greatly improves the existing motor rotor structure.
(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer (US PG Pub 2009/0315424) and Chen (CN201022157) as applied in claim 21 above, and further in view of Zhou (GB2481406).
As to claim 24/21, Vollmer in view of Chen teaches the claimed limitation as discussed above except wherein the plurality of lobes along the axial direction are skewed in a stepped fashion wherein the circumferential edge of one lobe of the first disk does not seamlessly meet a circumferential edge of one lobe of the second disk.
However Zhou teaches lobe (50’) along the axial direction are skewed in a stepped fashion wherein the circumferential edge of one lobe of the first disk (50) does not seamlessly meet a circumferential edge of one lobe (54’) of the second disk (54) as shown in figure 5, for the advantageous benefit of reducing tooth order harmonics of the fundamental frequency of the square or trapezoid flux distribution which is picked up by the output windings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coghlan, III et al. (US PG Pub 2014/0134029) teaches at least one rotor core lobe (see annotated figure 4) is skewed along the circumference of the rotor as the at least one rotor core lobe (see annotated figure 4) runs the length of the rotor as claimed in claims 1, 15 and 22.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        January 28, 2022